Exhibit 10.1.2

X4 PHARMACEUTICALS, INC.

STOCK OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between X4 Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Stock Option Grant
Notice (the “Participant”).

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $0.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s 2015 Employee, Director and
Consultant Equity Incentive Plan (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

  1.

GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference. The Participant
acknowledges receipt of a copy of the Plan.

 

  2.

EXERCISE PRICE.

The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Exercise Price”). Payment shall be made in accordance with Paragraph 9 of the
Plan.

 

  3.

EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become vested and exercisable as set forth in
the Stock Option Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.

 

  4.

TERM OF OPTION.

This Option shall terminate on the Option Expiration Date as specified in the
Stock Option Grant Notice and, if this Option is designated in the Stock Option
Grant Notice as an ISO and the Participant owns as of the date hereof more than
10% of the total combined voting power of all classes of capital stock of the
Company or an Affiliate, such date may not be more than five years from the date
of this Agreement, but shall be subject to earlier termination as provided
herein or in the Plan.

 

1



--------------------------------------------------------------------------------

If the Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause (the “Termination
Date”), the Option to the extent then vested and exercisable pursuant to
Section 3 hereof as of the Termination Date, and not previously terminated in
accordance with this Agreement, may be exercised within three months after the
Termination Date, or on or prior to the Option Expiration Date as specified in
the Stock Option Grant Notice, whichever is earlier, but may not be exercised
thereafter except as set forth below. In such event, the unvested portion of the
Option shall not be exercisable and shall expire and be cancelled on the
Termination Date.

If this Option is designated in the Stock Option Grant Notice as an ISO and the
Participant ceases to be an Employee of the Company or of an Affiliate but
continues after termination of employment to provide service to the Company or
an Affiliate as a director or Consultant, this Option shall continue to vest in
accordance with Section 3 above as if this Option had not terminated until the
Participant is no longer providing services to the Company. In such case, this
Option shall automatically convert and be deemed a Non-Qualified Option as of
the date that is three months from termination of the Participant’s employment
and this Option shall continue on the same terms and conditions set forth herein
until such Participant is no longer providing service to the Company or an
Affiliate.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the Termination Date, the Participant or the
Participant’s Survivors may exercise the Option within one year after the
Termination Date, but in no event after the Option Expiration Date as specified
in the Stock Option Grant Notice.

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service due to Disability or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice. In such event, the Option shall be exercisable:

 

  (a)

to the extent that the Option has become exercisable but has not been exercised
as of the date of the Participant’s termination of service due to Disability;
and

 

2



--------------------------------------------------------------------------------

  (b)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of the Participant’s termination of service
due to Disability of any additional vesting rights that would have accrued on
the next vesting date had the Participant not become Disabled. The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of the Participant’s termination of service due to Disability.

In the event of the death of the Participant while an Employee, director or
Consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice. In such event, the Option shall be
exercisable:

 

  (x)

to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and

 

  (y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant’s date of death.

 

  5.

METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice). Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Company). Payment of the Exercise
Price for such Shares shall be made in accordance with Paragraph 9 of the Plan.
The Company shall deliver such Shares as soon as practicable after the notice
shall be received, provided, however, that the Company may delay issuance of
such Shares until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including, without
limitation, state securities or “blue sky” laws). The Shares as to which the
Option shall have been so exercised shall be registered in the Company’s share
register in the name of the person so exercising the Option (or, if the Option
shall be exercised by the Participant and if the Participant shall so request in
the notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option. In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

 

3



--------------------------------------------------------------------------------

  6.

PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

  7.

NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution. If this Option is a Non-Qualified
Option then it may also be transferred pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder. Except as provided above in this
paragraph, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of legal incapacity or incompetency,
by the Participant’s guardian or representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
the Option or of any rights granted hereunder contrary to the provisions of this
Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.

 

  8.

NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

  9.

ADJUSTMENTS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

  10.

TAXES.

The Participant acknowledges and agrees that (i) any income or other taxes due
from the Participant with respect to this Option or the Shares issuable upon
exercise of this Option shall be the Participant’s responsibility; (ii) the
Participant was free to use professional advisors of his or her choice in
connection with this Agreement, has received advice from his or her professional
advisors in connection with this Agreement, understands its meaning and import,
and is entering into this Agreement freely and without coercion or duress;
(iii) the Participant has not received and is not relying upon any advice,
representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement and (iv) neither the Administrator,
the Company, its Affiliates, nor any of its officers or directors, shall be held
liable for any applicable costs, taxes, or penalties associated with the Option
if, in fact, the Internal Revenue Service were to determine that the Option
constitutes deferred compensation under Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

If this Option is designated in the Stock Option Grant Notice as a Non-Qualified
Option or if the Option is converted into a Non-Qualified Option and such
Non-Qualified Option is exercised, the Participant agrees that the Company may
withhold from the Participant’s remuneration, if any, the minimum statutory
amount of federal, state and local withholding taxes attributable to such amount
that is considered compensation includable in such person’s gross income. At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.

 

  11.

PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the 1933 Act and until the
following conditions have been fulfilled:

 

  (a)

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

  (b)

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

5



--------------------------------------------------------------------------------

  12.

RESTRICTIONS ON TRANSFER OF SHARES.

12.1 The Shares acquired by the Participant pursuant to the exercise of the
Option granted hereby shall not be transferred by the Participant except as
permitted herein.

12.2 In the event of the Participant’s termination of service for any reason,
the Company shall have the option, but not the obligation, to repurchase all or
any part of the Shares issued pursuant to this Agreement (including, without
limitation, Shares purchased after termination of service, Disability or death
in accordance with Section 4 hereof). In the event the Company does not, upon
the termination of service of the Participant (as described above), exercise its
option pursuant to this Section 12.2, the restrictions set forth in the balance
of this Agreement shall not thereby lapse, and the Participant for himself or
herself, his or her heirs, legatees, executors, administrators and other
successors in interest, agrees that the Shares shall remain subject to such
restrictions. The following provisions shall apply to a repurchase under this
Section 12.2:

 

  (i)

The per share repurchase price of the Shares to be sold to the Company upon
exercise of its option under this Section 12.2 shall be equal to the Fair Market
Value of each such Share determined in accordance with the Plan as of the date
of repurchase provided, however, in the event of a termination by the Company
for Cause, the per share repurchase price of the Shares to be sold to the
Company upon exercise of its option under this Section 12.2 shall be equal to
the lesser of the Exercise Price and the Fair Market Value on the date of the
repurchase.

 

  (ii)

The Company’s option to repurchase the Participant’s Shares in the event of
termination of service shall be valid for a period of 12 months commencing with
the date of such termination of service.

 

  (iii)

In the event the Company shall be entitled to and shall elect to exercise its
option to repurchase the Participant’s Shares under this Section 12.2, the
Company shall notify the Participant, or in case of death, his or her Survivor,
in writing of its intent to repurchase the Shares. Such written notice may be
mailed by the Company up to and including the last day of the time period
provided for in Section 12.2(ii) for exercise of the Company’s option to
repurchase.

 

  (iv)

The written notice to the Participant shall specify the address at, and the time
and date on, which payment of the repurchase price is to be made (the
“Closing”). The date specified shall not be less than ten days nor more than 60
days from the date of the mailing of the notice, and the Participant or his or
her successor in interest with respect to the Shares shall have no further
rights as the owner thereof from and after the date specified in the notice. At
the Closing, the repurchase price shall be delivered to the Participant or his
or her successor in interest and the Shares being purchased, duly endorsed for
transfer, shall, to the extent that they are not then in the possession of the
Company, be delivered to the Company by the Participant or his or her successor
in interest.

 

6



--------------------------------------------------------------------------------

12.3 It shall be a condition precedent to the validity of any sale or other
transfer of any Shares by the Participant that the following restrictions be
complied with (except as otherwise provided in this Section 12):

 

  (i)

No Shares owned by the Participant may be sold, pledged or otherwise transferred
(including by gift or devise) to any person or entity, voluntarily, or by
operation of law, except in accordance with the terms and conditions hereinafter
set forth.

 

  (ii)

Before selling or otherwise transferring all or part of the Shares, the
Participant shall give written notice of such intention to the Company, which
notice shall include the name of the proposed transferee, the proposed purchase
price per share, the terms of payment of such purchase price and all other
matters relating to such sale or transfer and shall be accompanied by a copy of
the binding written agreement of the proposed transferee to purchase the Shares
of the Participant. Such notice shall constitute a binding offer by the
Participant to sell to the Company such number of the Shares then held by the
Participant as are proposed to be sold in the notice at the monetary price per
share designated in such notice, payable on the terms offered to the Participant
by the proposed transferee (provided, however, that the Company shall not be
required to meet any non-monetary terms of the proposed transfer, including,
without limitation, delivery of other securities in exchange for the Shares
proposed to be sold). The Company shall give written notice to the Participant
as to whether such offer has been accepted in whole by the Company within 60
days after its receipt of written notice from the Participant. The Company may
only accept such offer in whole and may not accept such offer in part. Such
acceptance notice shall fix a time, location and date for the Closing on such
purchase (“Closing Date”) which shall not be less than ten nor more than sixty
days after the giving of the acceptance notice, provided, however, if any of the
Shares to be sold pursuant to this Section 12.3 have been held by the
Participant for less than six months, then the Closing Date may be extended by
the Company until no more than ten days after such Shares have been held by the
Participant for six months if required under applicable accounting rules in
effect at the time. The place for such Closing shall be at the Company’s
principal office. At such Closing, the Participant shall accept payment as set
forth herein and shall deliver to the Company in exchange therefor certificates
for the number of Shares stated in the notice accompanied by duly executed
instruments of transfer.

 

  (iii)

If the Company shall fail to accept any such offer, the Participant shall be
free to sell all, but not less than all, of the Shares set forth in his or her
notice to the designated transferee at the price and terms designated in the
Participant’s notice, provided that (i) such sale is consummated within six
months after the giving of notice by the Participant to the Company as
aforesaid, and (ii) the transferee first agrees in writing to be bound by the
provisions of this Section 12 so that such transferee (and all subsequent
transferees) shall thereafter only be permitted to sell or transfer the Shares
in accordance with the terms hereof. After the expiration of such six months,
the provisions of this Section 12.3 shall again apply with respect to any
proposed voluntary transfer of the Participant’s Shares.

 

7



--------------------------------------------------------------------------------

  (iv)

The provisions of this Section 12.3 may be waived by the Company. Any such
waiver may be unconditional or based upon such conditions as the Company may
impose.

12.4 In the event that the Participant or his or her successor in interest fails
to deliver the Shares to be repurchased by the Company under this Agreement, the
Company may elect (a) to establish a segregated account in the amount of the
repurchase price, such account to be turned over to the Participant or his or
her successor in interest upon delivery of such Shares, and (b) immediately to
take such action as is appropriate to transfer record title of such Shares from
the Participant to the Company and to treat the Participant and such Shares in
all respects as if delivery of such Shares had been made as required by this
Agreement. The Participant hereby irrevocably grants the Company a power of
attorney which shall be coupled with an interest for the purpose of effectuating
the preceding sentence.

12.5 If the Company shall pay a stock dividend or declare a stock split on or
with respect to any of its Common Stock, or otherwise distribute securities of
the Company to the holders of its Common Stock, the number of shares of stock or
other securities of the Company issued with respect to the shares then subject
to the restrictions contained in this Agreement shall be added to the Shares
subject to the Company’s rights to repurchase pursuant to this Agreement. If the
Company shall distribute to its stockholders shares of stock of another
corporation, the shares of stock of such other corporation, distributed with
respect to the Shares then subject to the restrictions contained in this
Agreement, shall be added to the Shares subject to the Company’s rights to
repurchase pursuant to this Agreement.

12.6 If the outstanding shares of Common Stock of the Company shall be
subdivided into a greater number of shares or combined into a smaller number of
shares, or in the event of a reclassification of the outstanding shares of
Common Stock of the Company, or if the Company shall be a party to a merger,
consolidation or capital reorganization, there shall be substituted for the
Shares then subject to the restrictions contained in this Agreement such amount
and kind of securities as are issued in such subdivision, combination,
reclassification, merger, consolidation or capital reorganization in respect of
the Shares subject immediately prior thereto to the Company’s rights to
repurchase pursuant to this Agreement.

12.7 The Company shall not be required to transfer any Shares on its books which
shall have been sold, assigned or otherwise transferred in violation of this
Agreement, or to treat as owner of such Shares, or to accord the right to vote
as such owner or to pay dividends to, any person or organization to which any
such Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Agreement.

12.8 The provisions of Sections 12.1, 12.2 and 12.3 shall terminate upon the
effective date of the registration of the Shares pursuant to the Securities
Exchange Act of 1934.

 

8



--------------------------------------------------------------------------------

12.9 The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with NASD Rule 2711
or similar rules thereto (such period, the “Lock-Up Period”). Such agreement
shall be in writing and in form and substance reasonably satisfactory to the
Company and such underwriter and pursuant to customary and prevailing terms and
conditions. Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.

12.10 The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

12.11 All certificates representing the Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows: “The shares represented by this certificate are subject to restrictions
set forth in a Stock Option Agreement dated ____________, 201__ with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

 

  13.

NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Participant acknowledges that: (i) the Company is not by the Plan or this
Option obligated to continue the Participant as an employee, director or
Consultant of the Company or an Affiliate; (ii) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (iii) the
grant of the Option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (iv) all determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Company; (v) the Participant’s participation in the Plan is voluntary; (vi) the
value of the Option is an extraordinary item of compensation which is outside
the scope of the Participant’s employment or consulting contract, if any; and
(vii) the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

9



--------------------------------------------------------------------------------

  14.

IF OPTION IS INTENDED TO BE AN ISO.

If this Option is designated in the Stock Option Grant Notice as an ISO so that
the Participant (or the Participant’s Survivors) may qualify for the favorable
tax treatment provided to holders of Options that meet the standards of
Section 422 of the Code then any provision of this Agreement or the Plan which
conflicts with the Code so that this Option would not be deemed an ISO is null
and void and any ambiguities shall be resolved so that the Option qualifies as
an ISO. The Participant should consult with the Participant’s own tax advisors
regarding the tax effects of the Option and the requirements necessary to obtain
favorable tax treatment under Section 422 of the Code, including, but not
limited to, holding period requirements.

Notwithstanding the foregoing, to the extent that the Option is designated in
the Stock Option Grant Notice as an ISO and is not deemed to be an ISO pursuant
to Section 422(d) of the Code because the aggregate Fair Market Value
(determined as of the Date of Option Grant) of any of the Shares with respect to
which this ISO is granted becomes exercisable for the first time during any
calendar year in excess of $100,000, the portion of the Option representing such
excess value shall be treated as a Non-Qualified Option and the Participant
shall be deemed to have taxable income measured by the difference between the
then Fair Market Value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.

Neither the Company nor any Affiliate shall have any liability to the
Participant, or any other party, if the Option (or any part thereof) that is
intended to be an ISO is not an ISO or for any action taken by the
Administrator, including without limitation the conversion of an ISO to a
Non-Qualified Option.

 

  15.

NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION OF AN ISO.

If this Option is designated in the Stock Option Grant Notice as an ISO then the
Participant agrees to notify the Company in writing immediately after the
Participant makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the ISO. A Disqualifying Disposition is defined in
Section 424(c) of the Code and includes any disposition (including any sale) of
such Shares before the later of (a) two years after the date the Participant was
granted the ISO or (b) one year after the date the Participant acquired Shares
by exercising the ISO, except as otherwise provided in Section 424(c) of the
Code. If the Participant has died before the Shares are sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.

 

  16.

NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

If to the Company:

X4 Pharmaceuticals, Inc.

One Broadway, 14th Floor

Cambridge, MA 02142

Attention: President

 

10



--------------------------------------------------------------------------------

If to the Participant at the address set forth on the Stock Option Grant Notice
or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

  17.

GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in Massachusetts
and agree that such litigation shall be conducted in the state courts of
Middlesex County, Massachusetts or the federal courts of the United States for
the District of Massachusetts.

 

  18.

BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

  19.

ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

 

  20.

MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

  21.

WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

11



--------------------------------------------------------------------------------

  22.

DATA PRIVACY.

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF STOCK OPTION

[Form for Unregistered Shares]

To: X4 Pharmaceuticals, Inc.

Ladies and Gentlemen:

I hereby exercise my Stock Option to purchase ______ shares (the “Shares”) of
the common stock, $0.001 par value, of X4 Pharmaceuticals, Inc. (the “Company”),
at the exercise price of $_____ per share, pursuant to and subject to the terms
of that certain Stock Option Agreement between the undersigned and the Company
dated _________, 201_.

I am aware that the Shares have not been registered under the Securities Act of
1933, as amended (the “1933 Act”), or any state securities laws. I understand
that the reliance by the Company on exemptions under the 1933 Act is predicated
in part upon the truth and accuracy of the statements by me in this Notice of
Exercise.

I hereby represent and warrant that (1) I have been furnished with all
information which I deem necessary to evaluate the merits and risks of the
purchase of the Shares; (2) I have had the opportunity to ask questions
concerning the Shares and the Company and all questions posed have been answered
to my satisfaction; (3) I have been given the opportunity to obtain any
additional information I deem necessary to verify the accuracy of any
information obtained concerning the Shares and the Company; and (4) I have such
knowledge and experience in financial and business matters that I am able to
evaluate the merits and risks of purchasing the Shares and to make an informed
investment decision relating thereto.

I hereby represent and warrant that I am purchasing the Shares for my own
personal account for investment and not with a view to the sale or distribution
of all or any part of the Shares.

I understand that because the Shares have not been registered under the 1933
Act, I must continue to bear the economic risk of the investment for an
indefinite time and the Shares cannot be sold unless the Shares are subsequently
registered under applicable federal and state securities laws or an exemption
from such registration requirements is available.

I agree that I will in no event sell or distribute or otherwise dispose of all
or any part of the Shares unless (1) there is an effective registration
statement under the 1933 Act and applicable state securities laws covering any
such transaction involving the Shares or (2) the Company receives an opinion of
my legal counsel (concurred in by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.

 

13



--------------------------------------------------------------------------------

I consent to the placing of a legend on my certificate for the Shares stating
that the Shares have not been registered and setting forth the restriction on
transfer contemplated hereby and to the placing of a stop transfer order on the
books of the Company and with any transfer agents against the Shares until the
Shares may be legally resold or distributed without restriction.

I understand that at the present time Rule 144 of the Securities and Exchange
Commission (the “SEC”) may not be relied on for the resale or distribution of
the Shares by me. I understand that the Company has no obligation to me to
register the sale of the Shares with the SEC and has not represented to me that
it will register the sale of the Shares.

I understand the terms and restrictions on the right to dispose of the Shares
set forth in the 2015 Employee, Director and Consultant Equity Incentive Plan
and the Stock Option Agreement, both of which I have carefully reviewed. I
consent to the placing of a legend on my certificate for the Shares referring to
such restriction and the placing of stop transfer orders until the Shares may be
transferred in accordance with the terms of such restrictions.

I have considered the Federal, state and local income tax implications of the
exercise of my Option and the purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:

 

                                                                 
                    

Please issue the Shares (check one):

☐ to me; or

☐ to me and                                  , as joint tenants with right of
survivorship

and mail the certificate to me at the following address:

 

                                                                      

 

                                                                      

 

                                                                      

My mailing address for shareholder communications, if different from the address
listed above is:

 

                                                                      

 

                                                                      

 

                                                                      

 

14



--------------------------------------------------------------------------------

Very truly yours, Participant (signature) Print Name Date Social Security Number

 

15